Citation Nr: 1532317	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-23 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1954, to include service in the Korean War.  He is a recipient of the Combat Medical Badge. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  

In April 2012, the Board remanded this claim for further development, to include obtaining additional treatment records and providing the Veteran with a VA examination.  In January 2013, the Board remanded this claim in order to obtain an addendum opinion.  There has been substantial compliance with the actions requested in the Board's Remand and the case has returned to the Board for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative evidence of record shows that the Veteran does not have a bilateral foot condition that is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a bilateral foot condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a June 2008 letter, sent prior to the initial unfavorable decision issued in May 2009, advised the Veteran of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA and private treatment records, VA examination reports, and lay statements from the Veteran.  The Board acknowledges that the Veteran's service treatment records are unavailable and that all efforts to obtain these records have been unsuccessful.  The Veteran was notified of the missing service records in a May 2008 letter.  As the Veteran's service treatment records are unavailable, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

As noted in the April 2012 Board remand, the Veteran identified relevant treatment at Copley Memorial Hospital, and the Board remanded this case, in part, to obtain any such records.  However, the Veteran subsequently reported that he called this Hospital and they informed him that they did not have any of his records as they had no records on file from the 1950s.  VA has no obligation to seek evidence which the claimant acknowledges does not exist.  See Counts v. Brown, 6 Vet. App. 473 (1994).  The record further reflects that in regard to treatment the Veteran identified in association with Dr. O.S., requests for such records were mailed in July 2008 and August 2008 to which no response was provided.  The Veteran was advised that records were requested for a second time from Dr. O.S. in an August 2008 letter, and the Veteran was notified that he was ultimately responsible for obtaining the records.  Dr. O.S. was given an additional 30 days to comply with the request.  It is clear from the content of the August 2008 letter that no further attempts would be made on the part of the RO in obtaining the records such that 38 C.F.R. § 3.159(e) was satisfied.  Neither the Veteran, nor his representative, has identified any relevant, available records that have not been obtained.

The record also reflects that the Veteran underwent a VA examination to evaluate his bilateral foot condition in April 2012.  Additionally, an addendum etiology opinion was obtained in January 2013.  The Board finds that when taken together, the VA examination reports are adequate to evaluate the Veteran's claim because the conclusions are based on clinical evaluations, interviews of the Veteran, and thorough review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As stated in the Introduction, the claim was last remanded in January 2013.  The AOJ substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ attempted to obtain outstanding treatment records and obtained an addendum VA medical opinion to assist in determining whether the Veteran's bilateral foot condition is attributable to military service.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in two subsequent remands, the undersigned gave the Veteran the opportunity to submit additional evidence in support of his claim and to undergo a VA examination in order to obtain medical opinions regarding the nature and etiology of the Veteran's bilateral foot condition.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for a bilateral foot condition, which he contends is related to his active service.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran contends that his bilateral foot condition is due to injuries he sustained in basic training as a result of excessive marching and running.  See March 2013 Statement; January 2012 Hearing Testimony.  He asserts that he continued to experience foot pain after basic training, while serving in Korea, and after service.  He stated that he went to a foot doctor sometime after service, where he was fitted with inserts, which did not improve his foot pain, and that he purchased better shoes.  See January 2012 Hearing Testimony.

As noted above, the Veteran's service treatment records are unavailable.  Additionally, the Veteran reported receiving treatment from the Dreyer Medical Clinic from 1954 to 1987; however, those records are no longer available.  See June 2008 VA Form 21-4138.  

Private treatment records from the Veteran's primary care provider, Dr. G.D., dated from 1997 to 2008 show complaints related to knee pain, shoulder pain, ankle pain, hand pain, and back pain, but they are negative for any complaints, treatment, or diagnosis of a bilateral foot condition.  

A January 1998 private treatment note from Dr. A.A. shows a complaint of pain in the lateral aspect of the foot and ankle.  

An August 2000 VA new patient screening shows complaints of pain in the hands, shoulders, low back, elbow, and left ankle and foot.  Thereafter, the Veteran did not seek VA treatment again until May 2008.  During a May 2008 VA new patient screening, the Veteran reported a history of joint pain with pain in the bilateral hands, left lateral ankle, left lateral knee, and left hip.  Subsequent VA treatment records are negative for complaints of foot pain, although a December 2008 treatment record shows a report of pain/tingling in the bilateral lower extremities and a lumbar spine MRI was ordered.  

The Veteran was afforded a VA examination in April 2012.  The Veteran reported that his feet started hurting when he was running and marching in basic training, but that "they didn't do much running in Korea."  The Veteran reported foot pain for many years and that he was treated many years ago with inserts and a soft cast.  X-rays showed subluxations at the metatarsal-phalangeal joint at each foot, and the examiner diagnosed the Veteran with bilateral metatarsalgia.  The examiner opined that the Veteran's bilateral foot condition was less likely than not incurred in or caused by service because, although the Veteran reported experiencing foot pain while in basic training, he denied foot pain after basic training and while serving in Korea and because the record shows no complaints of foot pain or any treatment for a foot condition since discharge.  The examiner concluded that it was more likely that the Veteran's subluxations of his toes are due to idiopathic inflammation, injury, or arthritis.

In January 2013, the Board remanded the case in order to obtain a clarifying addendum opinion regarding the Veteran's contention that he experienced foot pain in Korea and that he was treated many years ago with inserts and a soft cast.  The Board also directed that the examiner address the likelihood that subluxation/dislocation of the lesser toes resulting from idiopathic inflammation which she described as "progressive" in nature had its onset during the Veteran's basic training/Korean service.

The requested addendum opinion was obtained in January 2013.  The April 2012 examiner explained that the Veteran reported that his feet hurt only when he ran in basic training, so in Korea his feet did not hurt because he did not have reason to run while in Korea.  The examiner acknowledged that her previous statement that the Veteran had no foot treatment for over fifty years was inaccurate as it appears from the Veteran's hearing testimony that he was treated for foot pain sometime between his discharge in 1954 and the 1960s or 1970s.  However, the examiner pointed out that this was still between 8 and 17 years after his initial foot pain.  The examiner also noted that there was no subsequent evidence of treatment for foot pain and that the first diagnosis of a foot condition was her diagnosis in April 2012.  The examiner indicated that the Veteran's most recent x-rays showed inflammation, which is indicative of arthritis.  The examiner stated that there was no evidence of "progressive" idiopathic inflammation and that it is far less likely that the Veteran's inflammation with resultant subluxations had its onset more than 50 years ago.  The examiner opined that the Veteran's foot condition is most likely due to arthritis of his feet which is secondary to his advanced age.  The examiner summarized and concluded that the Veteran's current foot condition, subluxation of the toes, is most likely due to inflammation secondary to arthritis which is strongly associated with the process of aging, and far less likely the result of any foot pain experienced in the military 58 years prior to the current examination or 8-17 years after military service, or 32 years prior to the current examination.  The examiner cited to UpToDate, which indicates that advanced age is one of the strongest risk factors associated with osteoarthritis.  

Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with bilateral metatarsalgia and subluxations of phalanges bilaterally.  See April 2012 VA Examination Report.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury to his feet.  Although there are no service treatment records available, the Veteran is competent to report his experiences in basic training, to include experiencing foot pain due to marching and running.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds these reports to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Thus, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service injuries and the present disability.  

The Veteran's service personnel records indicate that he was awarded the Combat Medical Badge.  To the extent that such award denotes combat service, VA must consider the provisions of 38 U.S.C.A. § 1154(b), which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show that current disabilities are attributable to past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Here, however, the Veteran has not asserted that he sustained a foot injury during combat, but rather while marching/running in basic training.  The provisions relating to the combat presumption are therefore not applicable to this case.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed bilateral foot condition is related to his military service.  

In this regard, the Board finds the April 2012/January 2013 opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the April 2012/January 2013  VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination, and acknowledgement of the Veteran's lay statements regarding the onset and continuity of his symptoms.  Moreover, the opinions are accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including the Veteran's lay statements and post-service treatment records showing an absence of any foot pain complaints.  

The Board acknowledges the Veteran's assertions that his foot condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a bilateral foot condition falls outside the realm of common knowledge of a lay person.  

The Board has already noted that the Veteran is the recipient of the Combat Medical Badge, and other records showed he served in the Medical Corps and completed a medical aid course.  This background must also be taken into account when evaluating his own opinion regarding the etiology of his bilateral foot disorder.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Nevertheless, in evaluating the probative value of his medical statements, the Board may look at factors such as the individual knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 297, 284 (1997).  The Board may also take the Veteran's self-interest into account in assessing the weight to be accorded to his self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that the Board may consider self interest in evaluating the testimony of claimants).  Here, the Board notes that the Veteran's background of having served in the Medical Corps does not indicate specific expertise in diagnosing or determining the etiology of the type of disability that is the subject of this appeal.  Moreover, the record indicates that the Veteran did not continue to work in the medical field post service, but rather worked as a factory worker and as a farmer.  Conversely, it is presumed that the VA examiner charged with conducting the examination has the requisite expertise to provide an opinion on the disability at issue.  Thus, the VA examiner's opinion outweighs the Veteran's opinion and self-interest.

The Board also acknowledges the Veteran's assertions that he has suffered from bilateral foot pain since service.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

In the present case, the Board finds that the Veteran's statements regarding onset and continuity of his bilateral foot pain symptoms are inconsistent with other evidence of record.  As noted above, the first medical evidence of any foot symptoms is dated in 1998, about 40 years after discharge.  Even accepting as true the Veteran's contention that he sought treatment for foot pain in the 1960s or 1970s, the first treatment for foot symptoms would be at least six years after service discharge.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous bilateral foot symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board also finds it probative that the Veteran sought treatment for multiple physical ailments, including knee, ankle, shoulder, hand, and back pain during regular primary care visits from 1999 to 2008, but failed to report symptoms of any type of foot pain symptoms.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Moreover, the Veteran has made inconsistent statements regarding the continuity of his bilateral foot condition.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  Specifically, during the April 2012 VA examination, the Veteran reported that he did not experience foot pain in Korea because he was not running like he was in basic training, but he testified during the January 2012 hearing that he continued to experience foot pain in Korea.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience chronic bilateral foot pain symptoms until many years after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within one year following his active duty service discharge in 1954.  In this regard, the Veteran reported that he did not seek treatment for his condition until 1960, at the earliest, which is six years after service discharge.  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's current bilateral foot condition and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for a bilateral foot condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral foot condition is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


